The condition is given to the King. In every condition there is something to be done or abstained from, which makes the breach or performance of it; and sometimes a penalty, which is the entry. When a condition is given to the King, he had both parts. The payment is notpersonal here, and may be made by attorney, and the tender of the ring is nothing more. 4 Rep., 72, 73; Burrough's case, and another adjudged in the Exchequer. A lease for years was made by the Abbot of Strata Mercel, rendering rent, and if the rent be behind, and be lawfully demanded, it shall be lawful for him to reenter: the reversion fell to the Crown; and it was adjudged that the demand was not necessary. Adjournatur to be argued by the Justices, postea, p. 700. Jones, 134; Noy, 79; Bendl., 139; Roll., 393.